                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 11-87 (MJD/HB)

(1) JULIAN OKEAYAINNEH,

                   Defendant.

Julian Okeayainneh, pro se.

I.    INTRODUCTION

      This matter is before the Court on Defendant Julian Okeayainneh’s Pro Se

Revised Request to Take Judicial Notice of Adjudicative Facts Pursuance to (Fed.

Evid. R. 201(c)(2)) and for Evidence Rule 201(e) Hearing on Matter of Judicial

Notice (Fed. R. Evid. 201(e)) [Docket No. 1277]; Part-2 and Addendum to Revised

Request to Take Judicial Notice of Adjudicative Facts Pursuance to (Fed. Evid. R.

201(c)(2)) and for Evidence Rule 201(e) Hearing on Matter of Judicial Notice (Fed.

R. Evid. 201(e)) [Docket No. 1279]; and Pro Se Motion for New Trial Pursuant to

Fed. R. Crim. P. 33(a) and (b) [Docket No. 1284].


                                         1
II.   BACKGROUND

      On February 28, 2012, after a trial, a jury found Defendant Julian

Okeayainneh guilty of conspiracy to commit bank fraud, bank fraud, mail fraud,

wire fraud, aggravated identity theft, conspiracy to commit money laundering,

and trafficking in false authentication features, all as charged in the Third

Superseding Indictment. [Docket No. 625] Defendant was acquitted on one

count of aggravated identity theft.

      Defendant filed a Post-Trial Motion for a New Trial [Docket No. 635] and a

Post-Trial Motion for Judgment of Acquittal [Docket No. 636]. On June 22, 2012,

the Court denied both motions. [Docket No. 667]

      On August 13, 2012, the Court sentenced Defendant to a term of 324

months. [Docket No. 733] The sentencing judgment, entered on August 15, 2012,

left the amount of restitution open. [Docket No. 759]

      Defendant appealed both his conviction and his sentence. See United

States v. Adejumo, 772 F.3d 513, 520 (8th Cir. 2014). He argued that the Court

should have dismissed the Third Superseding Indictment based on the Speedy

Trial Act; that the Court erred in denying his motion for judgment of acquittal on

conspiracy to commit bank fraud based on insufficient evidence; that the Court

erred in admitting an organizational chart into evidence at trial; that the Court
                                          2
erred in admitting his proffer statements at trial; and that the Court erred in

imposing sentencing enhancements for loss amount of more than $50 million,

number of victims of at least 250, role, and obstruction of justice. Id. at 520, 526.

        On August 15, 2013, while Defendant’s appeal was pending, the

Government moved to amend the sentencing judgment to include restitution in

the amount of $4,368,192.01. [Docket No. 992] Defendant did not file a response

to the Government’s motion. On August 29, 2013, the Court entered an

Amended Judgment, which included restitution of $4,368,192.01. [Docket No.

1001]

        On November 25, 2014, the Eighth Circuit affirmed Defendant’s

conviction, affirmed all sentencing enhancements other than obstruction of

justice, and remanded for resentencing based on the application of the

obstruction of justice enhancement. [Docket No. 1046] See Adejumo, 772 F.3d at

539.

        On December 22, 2015, the Court resentenced Defendant to the same 324-

month sentence. [Docket Nos. 1155, 1158] The Second Amended Judgment

again included restitution in the amount of $4,368,192.01. Defendant appealed

his resentencing as substantively unreasonable. The Eighth Circuit Court of



                                          3
Appeals affirmed, and the United States Supreme Court denied Defendant’s

petition for writ of certiorari and petition for rehearing. [Docket Nos. 1192, 1193,

1199, 1202, 1208] United States v. Okeayainneh, 668 F. App’x 681 (8th Cir. 2016).

      In 2017, Defendant filed a Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody [Docket No. 1219], as

well as various related motions. On August 1, 2018, the Court denied

Defendant’s motions. [Docket No. 1256] On September 5, 2018, the Court denied

Defendant’s Motion to Reconsider and Order Government to Provide Evidence.

[Docket No. 1266] Defendant sought to appeal both denials. [Docket Nos. 1259,

1268] On December 21, 2018, the Eighth Circuit denied certificates of

appealability on both appeals. [Docket No. 1276]

      On January 9, 2019, Okeayainneh filed a Pro Se Revised Request to Take

Judicial Notice of Adjudicative Facts Pursuance to (Fed. Evid. R. 201(c)(2)) and

for Evidence Rule 201(e) Hearing on Matter of Judicial Notice (Fed. R. Evid.

201(e)). [Docket No. 1277] On January 31, 2019, Okeayainneh filed Part-2 and

Addendum to Revised Request to Take Judicial Notice of Adjudicative Facts

Pursuance to (Fed. Evid. R. 201(c)(2)) and for Evidence Rule 201(e) Hearing on

Matter of Judicial Notice (Fed. R. Evid. 201(e)). [Docket No. 1279]



                                         4
         On August 22, 2019, the Eighth Circuit issued a judgment denying

Okeayainneh’s petition for authorization to file a successive habeas petition.

[Docket No. 1282]

         On September 9, 2019, Okeayainneh filed the current Pro Se Motion for

New Trial Pursuant to Fed. R. Crim. P. 33(a) and (b). [Docket No. 1284] He

asserts that his motion for a new trial is based on newly discovered evidence in

the form of an Amended Judgment issued on approximately May 15, 2017

vacating the restitution amount. Okeayainneh claims that this Amended

Judgment shows that there was no loss amount because the restitution award

was vacated. Therefore, the Government failed to prove that he committed bank

fraud.

III.     DISCUSSION

         A.    Motion for a New Trial [Docket No. 1284]

               1.    Motion under Federal Rule of Criminal Procedure 33

         Defendant styles his motion in Docket No. 1284 as a motion for a new trial

under Federal Rule of Criminal Procedure 33.

         Under Rule 33 of the Federal Rules of Criminal Procedure, the Court may

vacate any judgment and grant a new trial if the interest of justice so requires.




                                          5
      “Any motion for a new trial grounded on newly discovered evidence must

be filed within 3 years after the verdict or finding of guilty. If an appeal is

pending, the court may not grant a motion for a new trial until the appellate

court remands the case.” Fed. R. Crim. P. 33(b)(1). “Any motion for a new trial

grounded on any reason other than newly discovered evidence must be filed

within 14 days after the verdict or finding of guilty.” Id. 33(b)(2). Although the

Court cannot grant a motion for a new trial during an appeal, the time for filing a

Rule 33 motion is not tolled while the case is on appeal. See, e.g., United States v.

Jackson, No. CR 13-189, 2018 WL 3068191, at *1 (E.D. La. June 21, 2018); Carter v.

United States, No. 1:09-CR-103-HSM-SKL-1, 2018 WL 1387065, at *11 n.10 (E.D.

Tenn. Mar. 19, 2018).

      Defendant was found guilty by a jury verdict on February 28, 2012, more

than seven years before he filed the current Rule 33 motion. Thus, Defendant’s

Rule 33 motion is time-barred and is denied. See, e.g., United States v. Ortega,

No. CR00-3020-MWB, 2007 WL 9701177, at *1 (N.D. Iowa May 3, 2007) (holding

motion for new trial based on newly discovered evidence was time-barred when

it was filed more than six and one-half years after the jury returned its guilty

verdict).



                                          6
      Even if Defendant’s Rule 33 motion based on newly discovered evidence

were timely, it would still fail.

      To obtain a new trial, a defendant must show that: (1) the evidence
      was not discovered until after the trial; (2) due diligence would not
      have revealed the evidence; (3) the evidence is not merely
      cumulative or impeaching; (4) the evidence is material; (5) the
      evidence is such as to be likely to lead to acquittal.

United States v. Gianakos, 415 F.3d 912, 926–27 (8th Cir. 2005). “The standard for

a new trial on this basis is rigorous because these motions are disfavored.”

United States v. Huggans, 650 F.3d 1210, 1225 (8th Cir. 2011) (citations omitted).

      Defendant has failed to meet his burden of showing the existence of any

new evidence which would likely produce an acquittal if a new trial were

granted. The May 10, 2017 Order [Docket No. 1217] and May 10, 2017 Third

Amended Judgment [Docket No. 1218], which vacated co-Defendant

Adetokunbo Olubunmi Adejumo’s restitution obligation, had no effect on

Okeayainneh’s restitution obligation other than to provide that Adejumo was no

longer jointly and severally liable on any portion of Okeayainneh’s restitution

obligation. Okeayainneh’s restitution obligation has not been vacated, as the

Court addressed in its August 1, 2018 Order. There is no connection between the




                                         7
vacating of Adejumo’s restitution obligation and whether the Government

proved that Okeayainneh committed all of the elements of the crimes charged.


               2.   Successive § 2255

      Although Defendant’s motion in Docket No. 1284 is titled as a motion for a

new trial under Rule 33, in substance, Defendant’s motion is a successive § 2255

motion. Before a Court can consider a successive habeas petition, whether based

on newly discovered evidence or a new rule of constitutional law, a defendant

must first obtain pre-authorization from the Court of Appeals. 28 U.S.C. §§

2255(h) and 2244(b)(3)(A). The Eighth Circuit has “consistently held that inmates

may not bypass the limitation on successive habeas petitions” by bringing

successive 2255 actions under other names. United States v. Patton, 309 F.3d

1093, 1094 (8th Cir. 2002). See also Melton v. United States, 359 F.3d 855, 857 (7th

Cir. 2004) (“Call it a motion for a new trial, arrest of judgment, mandamus,

prohibition, coram nobis, coram vobis, audita querela, certiorari, capias, habeas

corpus, ejectment, quare impedit, bill of review, writ of error, or an application

for a Get-Out-of-Jail Card; the name makes no difference. It is substance that

controls.”).




                                         8
      Here, Defendant has not obtained Eighth Circuit authorization to file a

successive habeas petition. Thus, properly construing the current Rule 33 motion

as another § 2255 motion, the motion is barred as an unauthorized successive

habeas.

      B.     Request to Take Judicial Notice [Docket Nos. 1277, 1279]

      Okeayainneh has filed a Revised Request to Take Judicial Notice of

Adjudicative Facts Pursuance to (Fed. Evid. R. 201(c)(2)) and for Evidence Rule

201(e) Hearing on Matter of Judicial Notice (Fed. R. Evid. 201(e)) [Docket No.

1277] and Part-2 and Addendum to Revised Request to Take Judicial Notice of

Adjudicative Facts Pursuance to (Fed. Evid. R. 201(c)(2)) and for Evidence Rule

201(e) Hearing on Matter of Judicial Notice (Fed. R. Evid. 201(e)) [Docket No.

1279]. In the Request, he states that the Court “shall not construe this REVISED

NOTICE as 28 U.S.C. § 2255 et[] al.,: 28 U.S.C. § 2241; or Rule 60(b), other than

pursuant to Article II – Rule 201 of the Fed. R. Evid. Movant is not seeking relief

yet.” (Request at 1.) Okeayainneh represents that he has attached evidence that

the Assistant United States Attorney who prosecuted his case was not a proper

representative of the United States and, thus, this Court had no jurisdiction over

the prosecution. He requests that, based on the attached exhibits, the Court

convene an evidentiary hearing to investigate whether it had jurisdiction over his
                                         9
prosecution and trial. He further requests that the Court “take Judicial Notice

that there is prima facie evidence of lack of subject-matter jurisdiction.”

(Request at 6.)

      In “Part-2” of Okeayainneh’s Request, he states that his Guideline

calculations were based on an incorrect calculation of the loss amount and

incorrect number of victims, as demonstrated by an order vacating restitution in

2017. He requests that the “Court take judicial Notice that there is prima facie

evidence [] of lack of evidence to support the conviction and 324 months

sentence imposed, and other facts as presented.” (Part-2 at 4.)

      Despite Defendant’s request that his motions not be construed as

successive § 2255 petitions, the motions are, in substance, successive § 2255

petitions for which he has failed to receive authorization from the Eighth Circuit.

Additionally, Defendant has previously asserted the same claim that the

Assistant United States Attorneys were not authorized to prosecute his case. As

explained in the Court’s August 1, 2018 Order, there is no basis for Defendant’s

motion as to its jurisdiction.

      As to Defendant’s claim that the enhancements for loss amount and

number of victims were incorrectly calculated, the Court previously addressed



                                         10
that claim in its August 1, 2018 Order, wherein it noted that the Eighth Circuit

affirmed this Court’s calculation of the loss amount and the 6-level enhancement

for more than 250 victims. United States v. Adejumo, 772 F.3d 513, 526-28 (8th

Cir. 2014). Moreover, the May 10, 2017 Third Amended Judgment, which

vacated co-Defendant Adejumo’s restitution obligation, had no effect on

Okeayainneh’s restitution obligation other than to provide that Adejumo was no

longer jointly and severally liable on any portion of Okeayainneh’s restitution

obligation. Okeayainneh’s restitution obligation has not been vacated, as the

Court addressed in its August 1, 2018 Order. There is no basis to argue that

Okeayainneh’s Guidelines calculation or conviction were illegal in light of the

Third Amended Judgment.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.    Defendant Julian Okeayainneh’s Pro Se Revised Request to
            Take Judicial Notice of Adjudicative Facts Pursuance to (Fed.
            Evid. R. 201(c)(2)) and for Evidence Rule 201(e) Hearing on
            Matter of Judicial Notice (Fed. R. Evid. 201(e)) [Docket No.
            1277] is DENIED.

      2.    Defendant’s Part-2 and Addendum to Revised Request to
            Take Judicial Notice of Adjudicative Facts Pursuance to (Fed.
            Evid. R. 201(c)(2)) and for Evidence Rule 201(e) Hearing on



                                        11
           Matter of Judicial Notice (Fed. R. Evid. 201(e)) [Docket No.
           1279] is DENIED.

     3.    Defendant’s Pro Se Motion for New Trial Pursuant to Fed. R.
           Crim. P. 33(a) and (b) [Docket No. 1284] is DENIED.




Dated: October 2, 2019              s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      12
